Examiner-Initiated Interview Summary
Claim 1 has been amended to recite “wherein the plate gateway has a size that is substantially the same as a size of the one of the plurality of side walls on which the opening part is provided.” As claimed, a size of the one of the plurality of side walls, could either be the entire area or a portion of the area of one of the plurality of side walls.  That is, there is no requirement that “a size” is substantially the surface area of a side wall. 
Figure 2 of Vestal shows an opening or gateway in the side wall substantially equal to a size of the sidewall just bigger than the opening.  Therefore, claim 1 is not distinguished from Vestal.  
Clarification is necessary to more particularly show what is meant by “a size”.  Paragraph [0045] of the instant published application is the only paragraph that teaches “the plate gateway 12 has a size that is substantially the same as the size of the side wall”.  Figure 1 shows plate gateway 12 having a size in the z direction that is substantially same, however it is not clear whether the size in the x direction is the same since only cross-sectional views are shown.
The applicant’s representative suggested amending claim 1 to require the height of the side wall being substantially the same size as the height of the gateway.  The examiner agreed that such an amendment may be sufficient to overcome the applied rejection.  However further search and consideration will be required.
With regards to the remarks suggestion that in Vestal “particles existing on or near the floor of the ionization chamber cannot be discharged through the plate gateway”, there is no requirement in claim 1 that the particles near the floor of the 

The results of an updated search included US pgPub 20120132799 which teaches when a partition 43 that can be opened or closed ([0106]).  When opened the opening has a size that is substantially the same size as a size of one of the plurality of sidewalls (the opening size when partition 43 is open is substantially the size of the sidewall formed when partition 43 is closed).   Therefore, even if Vestal did not teach the claimed subject matter, ‘799 would modify Vestal by teaching the claimed size of the gateway.
Since both devices are directed towards introducing and removing a sample plate, it would have been obvious to dimension the opening to be the entire sidewall because it would facilitate the movement of the sample between an imaging position, matrix application position and an analysis position.  This eliminates the need to take the sample from the apparatus to apply the matrix after the measurement point or measurement area is determined based on the observation of the sample. Accordingly the efficiency of measurement can be increased (abstract).  Moreover allowing the stage to move through the openings prevents positional error of the sample from occurring.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881